Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Emily S. White for David M. Doyle (43,596) on July 13, 2022.

1. The application has been amended as follows:
In the claims:	

1.	(Currently Amended) 		An electronic device comprising:
a memory storing instructions and one or more registered trusted applications (TAs); and
a processor operably connected to the memory, the processor configured to execute the instructions to cause the electronic device to:
initialize a kernel boot sequence of the electronic device in response to confirming that executable codes for booting the electronic device are from a trusted binary; and
during the kernel boot sequence, verify the one or more registered TAs can be loaded by [[an]] a secure operating system (OS) of the electronic device and unloaded, 
wherein, to verify the one or more registered TAs, the processor is configured to execute the instructions to cause the electronic device to confirm, by the secure OS, a signature of a specified registered TA of the one or more registered TAs and a rollback prevention (RP) version of the specified registered TA, and
wherein completion of the kernel boot sequence is based on verification results of the one or more registered TAs.


2.	(Currently Amended)	 	The electronic device of claim 1, wherein the processor is configured to execute the instructions to cause the electronic device to:
complete the kernel boot sequence based on the verification results indicating that a subset of the one or more registered TAs is verified; and
load an unsecured OS based on the kernel boot sequence being completed.


3.	(Original) 	The electronic device of claim 1, wherein the processor is configured to execute the instructions to cause the electronic device to: 
complete the kernel boot sequence based on the verification results indicating that each of the one or more registered TAs is verified, or 
terminate the kernel boot sequence without loading an unsecured OS based on the verification results indicating that any of the one or more registered TAs is not verified. 


4.	(Original) 	The electronic device of claim 1, wherein the verification results include at least one of a status code or diagnostic information.


5.	(Currently Amended) 		The electronic device of claim 1, wherein, to verify the one or more registered TAs, the processor is configured to execute the instructions to cause the electronic device to:
generate, by a TA dynamic verification module (TDVM), a load request for [[a]] the specified registered TA;
route, by a trusted execution environment (TEE) application programming interface (API), the load request to [[a]] the secure OS; and 

load, by the secure OS, the specified registered TA into a secure memory in response to the confirmation of the signature and the RP version by the secure OS.


6.	(Currently Amended) 		The electronic device of claim 5, wherein the processor is configured to execute the instructions to cause the electronic device to:
call, by the TDVM, one or more self-diagnostic functions for the specified registered [[TAs]] TA loaded into the secure memory, each of the one or more self-diagnostic functions pre-defined by an owner of the specified registered TA and corresponds to specified registered [[TAs]] TA, and 
wherein the verification results comprise results of the one or more self-diagnostic functions.


7.	(Currently Amended)	 	The electronic device of claim 6, wherein the one or more self-diagnostic functions comprise at least one of: 
performing a cryptographic function test; 
performing a test on a secure random API; 
verifying whether a replay protected memory block (RPMB) is accessible with valid data; 
wrapping or unwrapping associated secured objects; or 
verifying that a secure file system (SFS) is available.


8.	(Currently Amended) 		A method for booting an electronic device, the method comprising:
initializing, by a bootloader of the electronic device, a kernel boot sequence in response to confirming that executable codes for booting the electronic device are from a trusted binary; and
during the kernel boot sequence, verifying, by a trusted application dynamic verification module (TDVM) of the electronic device, one or more registered trusted applications (TAs) can be loaded by [[an]] a secure operating system (OS) of the electronic device and unloaded, 
wherein verifying the one or more registered TAs comprises confirming, by the secure OS, a signature of a specified registered TA of the one or more registered TAs and a rollback prevention (RP) version of the specified registered TA, and
wherein completion of the kernel boot sequence is based on verification results of the one or more registered TAs, wherein a memory of the electronic device stores the one or more TAs.


9.	(Currently Amended) 		The method of claim 8, further comprising:
completing, by the bootloader, the kernel boot sequence based on the verification results indicating that a subset of the one or more registered TAs is verified; and
loading, by the bootloader, an unsecured OS based on the kernel boot sequence being completed.


10.	(Original)	The method of claim 9, wherein: 
the kernel boot sequence is completed, by the bootloader, based on the verification results indicating that each of the one or more registered TAs is verified, or
the kernel boot sequence is terminated without loading an unsecured OS, by the bootloader, based on the verification results indicating that any of the one or more registered TAs is not verified.


11.	(Original) 	The method of claim 9, wherein the verification results include at least one of a status code or diagnostic information.


12.	(Currently Amended) 		The method of claim 8, wherein verifying the one or more registered TAs further comprises:
generating, by the TDVM, a load request for [[a]] the specified registered TA;
routing, by a trusted execution environment (TEE) application programming interface (API), the load request to [[a]] the secure OS; and 

loading, by the secure OS, the specified registered TA into a secure memory in response to the confirmation of the signature and the RP version by the secure OS.


13.	(Currently Amended) 		The method of claim 12, further comprising:
calling, by the TDVM, one or more self-diagnostic functions for the specified registered [[TAs]] TA loaded into the secure memory, each of the one or more self-diagnostic functions pre-defined by an owner of the specified registered TA and corresponds to specified registered [[TAs]] TA, and 
wherein the verification results comprise results of the one or more self-diagnostic functions.

14.	(Currently Amended)	 	The method of claim 13, wherein the one or more self-diagnostic functions comprise at least one of: 
performing a cryptographic function test; 
performing a test on a secure random API; 
verifying whether a replay protected memory block (RPMB) is accessible with valid data; 
wrapping or unwrapping associated secured objects; or 
verifying that a secure file system (SFS) is available.
15.	(Currently Amended) 		A non-transitory computer-readable medium comprising instructions that, when executed by a processor of an electronic device having a memory that stores one or more registered trusted applications (TAs), are configured to cause the processor to:
initialize, by a bootloader of the electronic device, a kernel boot sequence in response to confirming that executable codes for booting the electronic device are from a trusted binary; and
during the kernel boot sequence, verify, by a trusted application dynamic verification module (TDVM) of the electronic device, the one or more registered TAs can be loaded by [[an]] a secure operating system (OS) of the electronic device and unloaded, 
wherein the instructions that when executed are configured to cause the processor to verify the one or more registered TAs comprise instructions that when executed are configured to cause the processor to confirm, by the secure OS, a signature of a specified registered TA of the one or more registered TAs and a rollback prevention (RP) version of the specified registered TA, and
wherein completion of the kernel boot sequence is based on verification results of the one or more registered TAs.

16.	(Currently Amended) 		The non-transitory computer-readable medium of claim 15, wherein the instructions when executed are further configured to cause the processor to: 
complete, by the bootloader, the kernel boot sequence based on the verification results indicating that a subset of the one or more registered TAs is verified; and
load, by the bootloader, an unsecured OS based on the kernel boot sequence being completed.

17.	(Previously Presented) 	The non-transitory computer-readable medium of claim 16, wherein: 
the kernel boot sequence is completed, by the bootloader, based on the verification results indicating that each of the one or more registered TAs is verified, or
the kernel boot sequence is terminated without loading an unsecured OS, by the bootloader, based on the verification results indicating that any of the one or more registered TAs is not verified.

18.	(Currently Amended) 		The non-transitory computer-readable medium of claim 15, wherein the instructions that when executed are configured to cause the processor to verify the one or more registered TAs comprise instructions that when executed are configured to cause the processor to:	
generate, by the TDVM, a load request for [[a]] the specified registered TA;
route, by a trusted execution environment (TEE) application programming interface (API), the load request to [[a]] the secure OS; and 

load, by the secure OS, the specified registered TA into a secure memory in response to the confirmation of the signature and the RP version by the secure OS.

19.	(Currently Amended)		The non-transitory computer-readable medium of claim 18, wherein the instructions when executed are further configured to cause the processor to:
call, by the TDVM, one or more self-diagnostic functions for the specified registered [[TAs]] TA loaded into the secure memory, each of the one or more self-diagnostic functions pre-defined by an owner of the specified registered TA and corresponds to specified registered [[TAs]] TA, and 
wherein the verification results comprise results of the one or more self-diagnostic functions.

20.	(Currently Amended)		The non-transitory computer-readable medium of claim 19, wherein the one or more self-diagnostic functions comprise at least one of: 
performing a cryptographic function test; 
performing a test on a secure random API; 
verifying whether a replay protected memory block (RPMB) is accessible with valid data; 
wrapping or unwrapping associated secured objects; or 
verifying that a secure file system (SFS) is available.

Allowable Subject matter
2.	Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187